EXHIBIT 10.25

SEPARATION AGREEMENT

This Separation Agreement documents the agreement between Edward F. Nemeth and
NPS Pharmaceuticals, Inc., its subsidiaries and affiliates (“NPS” or “the
Company”) concerning the termination of Dr. Nemeth’s status as an employee of
the Company.

RECITALS

 

  A. Dr. Nemeth has been employed by the Company as its Vice President and Chief
Scientific Officer, through and including the Separation Date (as defined
below).

 

  B. Dr. Nemeth and the Company have entered into a number of agreements
governing employment and severance of that employment including, but not limited
to, the following:

 

  (i) Employee Agreement Concerning Invention Assignment, Non-Disclosure and
Non-Competition (“Non-Disclosure and Non-Competition Agreement”), a copy of
which is attached as Exhibit A.

 

  (ii) Agreement Providing Specified Benefits Following Termination of
Employment Incident to Merger, Acquisition or Other Change of Control or Some
Other Strategic Corporate Event (“Termination Agreement”), a copy of which is
attached as Exhibit B.

 

  (iii) Indemnity Agreement, a copy of which is attached as Exhibit C.

 

  C. Dr. Nemeth and the Company have agreed to terminate Dr. Nemeth’s employment
under the Termination Agreement, and have concluded that he is entitled to
receive the severance benefits provided in paragraph 2 of the Termination
Agreement.

Based on the foregoing Recitals, and on the mutual covenants contained herein,
Dr. Nemeth and the Company agree as follows:

1. Separation Date. Dr. Nemeth’s status as an employee of the Company is
terminated effective the close of business on November 10, 2006 (the “Separation
Date”).

2. Severance and Benefits. The severance and benefits to which Dr. Nemeth is
entitled as of the Separation Date are as follows:

2.1 Severance Pay. The Duration of Severance Period under said Termination
Agreement is twenty-four months including, but not limited to, the salary
benefit as provided under paragraph 2.1 of the Termination Agreement. With
respect to such salary benefits, the Company will pay to Dr. Nemeth severance
pay in a total amount of CAD $796,000 (the “Severance Payment”), which amount is
equal to 24 months gross straight-line salary, as follows:

 

  •  

The Company will pay to Dr. Nemeth the Severance Payment, less applicable
withholding taxes, within seven (7) days after the expiration of the Revocation
Period referenced in Section 18 below, provided that this Agreement is not
revoked by Dr. Nemeth during such Revocation Period.

 

  •  

The Company agrees to direct up to the maximum allowable amount of the Severance
Payment to a Registered Retirement Savings Plan in the name of Dr. Nemeth and
such allowable amount will not be subjected to withholding taxes.

2.2 Insurance. Dr. Nemeth, his spouse and eligible family members, will continue
to receive medical and/or dental coverage in accordance with paragraph 2.2 of
the Termination Agreement and which will be paid by the Company for 18 months
from the Separation Date.

 

1



--------------------------------------------------------------------------------

2.3 Stock Options. Effective on the first day after the Separation Date, as
provided for under paragraph 2.3 of the Termination Agreement, Dr. Nemeth’s
outstanding stock options, as shown on the Option Grant Status Report (attached
hereto as Exhibit D), will receive accelerated vesting and continued
exercisability for the longer of (i) 24 months (the Duration of the Severance
Period), from the Separation Date, or (ii) such other period as he may be
entitled to under any stock option plan or grant or retirement plan. Following
the Separation Date, and after any applicable accelerated vesting, all unvested
options will immediately expire.

2.4 Business Related Expenses. In accordance with its Expense Reimbursement
Policy, the Company will reimburse Dr. Nemeth for all reasonable and proper
business-related expenses incurred by Dr. Nemeth prior to the Separation Date
and attributable to Dr. Nemeth’s service to the Company through the Separation
Date. Dr. Nemeth will reimburse the Company for any non-cancellable expenses,
including without limitation airfare, car service, hotel expenses, and meeting
fees, incurred by the Company on behalf of Dr. Nemeth for any period after the
Separation Date. The Company will deduct any expense reimbursable by Dr. Nemeth
from the Severance Payment under Section 2.1 above.

3. Confidential Information. The terms of the Non-Disclosure and Non-Competition
Agreement will continue in effect after the Separation Date. Under that
agreement, Dr. Nemeth is required to protect and not disclose any information
regarding the Company’s proprietary intellectual property, its financial
condition, terms of its business relations, and all other Confidential
Information as defined in that agreement.

4. Property. It is understood that anything produced by Dr. Nemeth as an
employee of the Company is the property of the Company. Dr. Nemeth is obligated
to leave with or return to the Company any such documents whether tangible
property or in electronic form belonging to the Company including, but not
limited to, documents or tangible property which may contain or reflect
confidential information or trade secrets of the Company. Such confidential
information and trade secrets may include scientific data, proprietary ideas,
financial information, knowledge of specific business dealings or practices, or
other matters which the Company attempts to maintain as confidential in the
course of its business. By the signatures below, Dr. Nemeth certifies to the
Company that he has returned all property of the Company.

5. Life Insurance. The Company currently is the owner of a group term life
insurance policy that includes Dr. Nemeth, which may be converted to an
individual policy (with certain limitations). A conversion form will be provided
by the insurance carrier to Dr. Nemeth with benefits information. Any
supplemental life insurance may also be converted to an individual policy.

6. Personal Time Off (PTO). PTO will continue to be accrued through the
Separation Date and Dr. Nemeth will be paid in cash for all unused PTO, up to
twenty days.

7. Short- and Long-Term Disability Insurance. All Company arrangements for
payment, either direct or through insurance, for short-term disability and
long-term disability, will cease on the Separation Date.

8. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, public policy or may
subject Dr. Nemeth to the payment of additional tax under Section 409A, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transaction contemplated hereby is not affected in any manner materially adverse
to either party. Upon such determination that any term or other provision is
invalid, illegal, incapable of being enforced or may subject Dr. Nemeth to the
payment of additional tax under Section 409A, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible
and, to the extent applicable, then do not constitute nonqualified deferred
compensation subject to the requirements of Section 409A or satisfy such
requirements. the Company has advised Dr. Nemeth to seek his own business and
legal advice concerning the terms hereof.

9. Release. In consideration of receiving the benefits described herein,
Dr. Nemeth and all persons claiming by, through or under him, hereby releases
and discharges the Company, its subsidiaries, affiliates,

 

2



--------------------------------------------------------------------------------

successors, assigns, agents, directors, officers, employees, representatives,
attorneys and all persons acting by, through, under or in concert with it
(hereinafter collectively referred to as “Releasees”), of and from any and all
claims, demands, charges, grievances, damages, debts, liabilities, accounts,
costs, attorneys’s fees, expenses, liens and causes of action for the following:
(i) libel, slander, discrimination and other claims under applicable Canadian
law and U.S. law, including without limitation, The Age Discrimination in
Employment Act, The Older Workers” Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act, The Americans With
Disabilities Act, The Utah Antidiscrimination Act, The Workers’ Adjustment and
Retraining Notification Act (WARN Act), The Employee Retirement Income Security
Act (ERISA) and all other laws prohibiting age, race, religion, sex, national
origin, color, disability and other forms of discrimination, whether now known
or unknown, suspected or unsuspected, including future rights, and (ii) arising
out of the employment relationship between Dr. Nemeth and the Company, and
(iii) arising prior to the Separation Date. Provided however, that Dr. Nemeth
does not release the Company from claims for dishonesty, fraud, embezzlement,
criminal act or willful misconduct. This release does not affect obligations
contained herein, nor does it vitiate Dr. Nemeth’s obligations under the
Non-Disclosure and Non-Competition Agreement, or any Company stock option plan,
benefit or grant to which Dr. Nemeth may be entitled as of the Separation Date.

10. No Right to Reinstatement. It is understood and agreed that, in return for
the consideration described herein, Dr. Nemeth will not be eligible for future
employment with the Company and that, should he apply for employment, the
Company shall have no obligation to consider him for any position.

11. Nondisparagement. Dr. Nemeth agrees not to disparage the Company or any of
its directors, officers or employees in any manner harmful to the Company’s
business or business reputation. Dr. Nemeth further agrees that as of the
Separation Date, he shall not represent himself or hold himself out as a current
employee or officer of the Company, or as holding any other current position
with the Company other than pursuant to any further agreement between the
Company and Dr. Nemeth, specifically any consulting agreement. The Company
agrees that it will not disparage Dr. Nemeth in any manner harmful to his
reputation, provided that the Company shall not be precluded from confirming to
others Dr. Nemeth’s separation as an employee from the Company. This paragraph
will not prevent Dr. Nemeth or the Company from describing this separation if
required in connection with compliance filings or administrative or judicial
proceedings.

12. References. The Company will provide Dr. Nemeth with a letter of reference
that will include the starting and ending dates of Dr. Nemeth’s employment with
the Company and an explanation of the position held with the Company.

13. Nonparticipation in Legal or Administrative Proceedings. Dr. Nemeth
covenants that he will not file, nor voluntarily participate or assist in the
prosecution of any legal or administration proceedings against the Company or
any related entities and their respective directors, officers and employees,
provided that nothing in this paragraph shall prevent his participation in any
such proceeding in compliance with a summons that requires such participation.

14. Future Employment/Consulting. Subject to the provisions of this Agreement
and the Non-Disclosure and Non-Competition Agreement, Dr. Nemeth may accept a
position, as an employee or consultant, with: Kirin Brewery Co., Ltd. of Tokyo;
Amgen, Inc.; GlaxoSmithKline Corporation; or Marical Inc. and such position may
relate directly or indirectly to technologies licensed to the aforementioned
companies by the Company.

15. Consequences of Violation of this Agreement. If either party hereto violates
any of the promises contained in this Agreement, then that party shall pay for
all costs incurred by any of the released parties, including reasonable
attorneys’ fees.

16. Knowing and Voluntary Agreement. Each party hereto represents, declares, and
agrees that he or it voluntarily accepts the provisions of this Agreement for
the purposes of making a full and final compromise, adjustment and settlement of
all claims herein described. Dr. Nemeth has been advised to consult an attorney
and understands the effect of signing this Agreement.

17. Entire Agreement. This Agreement, when executed, contains the entire
agreement between the parties and there are no other understandings or
agreements, written or oral, between them on the subject except as

 

3



--------------------------------------------------------------------------------

expressly stated herein. The Recitals are an integral part of this Agreement.
This Agreement fully supersedes and replaces any and all prior agreements or
understandings, if any, on any matter that is addressed in this Agreement, with
the exception that it is agreed that the Non-Disclosure and Non-Competition
Agreement and Indemnity Agreement remain in effect in accordance with its terms.
This Agreement cannot be amended or modified except by a written document signed
by both parties.

18. Review and Revocation Periods. Dr. Nemeth acknowledges and understands that
this is a legal document and that he is legally entitled to, and has been
offered, a period of twenty-one (21) days (the “Consideration Period”) to
consider the waivers and releases made by him in this Agreement before signing
it. Dr. Nemeth further acknowledges and agrees that either the full
Consideration Period has lapsed or he has been offered such Consideration Period
but has elected to waive and forego all of the applicable days which have not
yet lapsed in such Consideration Period. This Agreement shall not become
effective until seven calendar days after the date of execution by Dr. Nemeth
(the “Revocation Period”). During the Revocation Period, Dr. Nemeth may revoke
this Agreement by notifying the Company in writing. Upon expiration of the
Revocation Period, this Agreement becomes final and binding. Dr. Nemeth
acknowledges that he has had an adequate amount of time in which to consult with
any person with respect to the contents of this Agreement prior to signing.

19. Confidential Treatment. Dr. Nemeth and the Company agree that the terms of
this Agreement are confidential and will not be disclosed to others except as
required by law or as necessary to implement the terms hereof.

20. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the Province of Ontario.

The parties have executed this Agreement as of the dates set forth below.

 

                NPS PHARMACEUTICALS, INC.

/s/ EDWARD F. NEMETH

    By:  

/s/ VAL R. ANTCZAK

Edward F. Nemeth      

Val R. Antczak,

Senior Vice President, Legal Affa irs

Date:  

 

            Date:  

 

 

4